Citation Nr: 1327725	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  07-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

This matter was previously before the Board in May 2010, September 2010, and July 2011 at which time it was remanded for additional development.  It is now returned to the Board.  The Board notes that the issues on appeal had previously included entitlement to service connection for pseudofolliculitis barbae; however, during the pendency of this appeal, by rating action dated in August 2012, service connection was granted by the RO.  As this represents a complete grant of the benefit sought on appeal, the issue in no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands; however, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In its July 2011 Remand, the Board directed that the Veteran undergo a VA orthopedic examination to determine the etiology of any current low back and neck disabilities found on examination.

In this regard, the Veteran underwent the requested VA examination in October 2011.  The VA examination report shows that the Veteran was said to have reported a history of low back pain in service, primarily with falls and injuries while playing basketball.  Following service, he was said to have undergone back surgery twice in 1987, with corrective surgery three months later.  He was also said to have been treated for osteomyelitis in 2004 and to have had a laminectomy in 2011.  

Following physical examination, the Veteran was diagnosed as having degenerative disc disease and osteomyelitis of the lumbar spine.  There was no diagnosis regarding the asserted cervical spine disorder.

The VA examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that there were no neck complaints found in the Veteran's service treatment records.  The examiner explained that the Veteran had been treated multiple times while in service primarily for muscle injuries of the low back usually related to playing basketball.  He added that there were no bone injuries and no abnormal X-ray findings and he was able to return to duty after treatment.  The VA examiner opined that the conditions treated in service were transient conditions that resolved with treatment.  In reaching this conclusion, he relied on the separation physical examination report in which there were no complaints made of back problems.  He also opined that the back problems began more than one year after discharge and that the back conditions were not related to the muscle strains and contusions in service.  The examiner concluded that the spinal disorders were less likely than not first manifested in service or within a year thereafter or causally related to any incident in service.

Having considered the October 2011 VA examination report, the Board finds that it is of limited probative value in assessing the etiology of the Veteran's asserted neck and low back disabilities.  Initially, the Board finds that the VA examiner stated that there were no neck complaints found in the Veteran's service treatment records; however, a service radiographic report dated in April 1979 shows that the Veteran was said to have sustained a neck injury seven days earlier resulting in musculoskeletal pain in the neck, especially in the left side (X-rays revealed no significant abnormalities).  Additionally, in describing the history of the Veteran's asserted low back disorder, the VA examiner indicated that following service, the Veteran had back surgery in 1987; however, private hospital treatment records from the Hillcrest Baptist Medical Center dated in April 1985 show that the Veteran underwent a left L5-S1 hemilaminectomy and removal of disk herniation.  

The requirement for evaluation of the complete medical history of the Veteran's condition operates to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the United States Court of Appeals for Veterans Claims (Court) clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, in rendering his medical opinion, the October 2011 VA examiner does not appear to consider the Veteran's competent reports as to the onset and continuity of his neck and low back symptoms since service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  As such, this opinion is deemed inadequate, and a remand for an additional VA examination by an examiner that has not previously examined the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

The Board also notes that in the Veteran's July 1978 report of medical examination, it is indicated that he had pre-existing scoliosis.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

As such, on remand, a medical opinion is necessary to address whether or not the Veteran clearly and unmistakably had a cervical or lumbar spine disorder that existed prior to his entry into active service, and if so, whether the pre-existing disorder was clearly and unmistakably not aggravated by service or that any increase in disability was due to the natural progression of the disease.

Reports of contact contained in the Veteran's claims file dated in July 2011 and September 2011 show that he was said to be convalescing following back surgery.  As it appears that the Veteran has undergone additional medical treatment of the back, records from such treatment may be relevant in adjudicating his claims currently before the Board.  As such, any such records should be obtained.

With regard to the issue of service connection for erectile dysfunction, claimed as secondary to medication taken for his physical disabilities, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Adjudication of this claim must be deferred, however, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to obtain copies of treatment records of the Veteran for back surgery reported in the July and September 2011 correspondence contained in his claims file.  

The Veteran should be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran or from any identified medical care provider, such should be associated with the claims file.

2.  The RO/AMC shall schedule the appellant for a VA orthopedic examination with a physician that has not previously examined the Veteran, in order to determine the precise nature and etiology of his asserted neck and low back disorders.  The claims file and a copy of this Remand must be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies shall be conducted.

(a)  If a neck or low back disorder is identified, the examiner is requested to provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into any periods of active service (reference is made to the July 1978 report of medical examination indicating scoliosis). 

(b)  If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing neck and/or low back disorder was not aggravated by active service, or that (ii) any increase in disability was due to the natural progression of such disease?  Please identify any such evidence with specificity.

If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed neck and/or low back disorder had its onset during the Veteran's period of active service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The absence of evidence of treatment for a neck or low back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given. 

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


